Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on July 5, 2022, with respect to the rejection of claims 1-7, 10 and 12-15 under 35 U.S.C. 102(a)(2) and the rejection of claims 8, 9, 16 and 17 under 35 U.S.C. 103 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). Claims 1-18 are now pending in the application. 
Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Robert G. Clapp (Stanford Edu, ‘Semblance Picking, Stanford Exploration Project’,  hereon Clapp) fails to anticipate or render obvious "a method for picking seismic stacking velocity based on structures in a subterranean formation," including the steps (or comprising) " performing structured-oriented-smoothing (SOS) on the semblance spectrums to generate smoothed semblance spectrums, wherein performing the SOS comprises: extracting, from an image including the semblance spectrums, respective orientations of each of one or more seismic events, the respective orientations representing structural information in the image; and smoothing the semblance spectrums along the respective orientations representing the structural information in the image,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
In reference to claim 10: the instant claim is directed to a system, and includes similar allowable subject matter as claim 1 of the instant application. 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857